Citation Nr: 1025660	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-24 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1946 to April 1948.  
He died in January 2008.  The appellant is his surviving spouse.    

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2008 administrative decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinet part, denied entitlement to death pension benefits.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).


FINDING OF FACT

The appellant's annual reported income exceeds the maximum annual 
income for death pension benefits for a surviving spouse.  


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
death pension benefits.  38 U.S.C.A. §§ 1541, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3(a), 3.23, 3.3, 
3.271, 3.272, 3.273 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 C.F.R. 
§ 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in March and April 2008.  The notification substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has assisted the appellant in obtaining necessary evidence.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim file; 
and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The appellant seeks death pension benefits.  

Death pension benefits are generally available for surviving 
spouses, as a result of a Veteran's nonservice-connected death.  
38 U.S.C.A. § 1541(a).  An appellant is entitled to these 
benefits if the Veteran served for 90 days or more, part of which 
was during a period of war; and, the appellant meets specific 
income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 
C.F.R. § 3.3(b)(4).  

A surviving spouse who meets these requirements will be paid the 
maximum rate of death pension, reduced by the amount of countable 
income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining 
income for this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.

Exclusions from income include the expenses of a Veteran's last 
illness and burial and for a Veteran's just debts, debts not 
incurred to secure real or personal property, if paid by the 
appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted 
only for the 12-month annualization period in which they were 
paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not 
include Social Security disability  benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  Medical 
expenses in excess of five percent of the maximum income rate 
allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization period; 
to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran in this case served on active duty from September 
1946 to April 1948, which was during World War II.  Thus, as the 
Veteran served during a period of war; in order to be entitled to 
nonservice-connected death pension benefits, the appellant must 
only meet the specific income and net worth requirements.  See 38 
U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  

The appellant filed her claim for nonservice-connected death 
pension benefits in February 2008.  The appellant reported Social 
Security income of $526.00 per month and retirement income of 
$481.00 per month, and that she had $2,418.00 in her bank 
accounts and no other property or assets.  The appellant reported 
expected income of $492.00 per month from retirement, $535.00 
from the Veteran's pension, and $600.00 from the Veteran's Social 
Security benefits in the next 12 months.  The appellant noted 
that she paid $4,000 per month to Q.R. Nursing Home for the 
Veteran's care, for a total of $48,000 in 2007, and had $2750.00 
in pre-paid funeral costs.  She also reported that she paid 
$1,000 out of pocket for knee surgery in 2007.  
In her August 2008 notice of disagreement (NOD) the appellant 
reported that her monthly income from social security was 
$1126.00, that her share of the Veteran's retirement was $408.00, 
and that her state pension was $490.00.  She reported her monthly 
expenses for the V.P. Retirement Center, which is her residence, 
was $2,350.00, she paid $50.00 to her church, $150.00 for 
prescription medications, and that her Medicare and supplemental 
miscellaneous personal care costs were $209.00.  

In an August 2008 written submission the appellant reported that 
in February 2005 she pre-paid the Veteran's mortuary and cemetary 
costs, but that she paid $960.00 for the Veteran's headstone in 
2008.  

In a February 2009 written submission the appellant noted that 
her monthly income from social security was $1197.00, her state 
pension was $490.00, and her private pension was $380.00, and 
that her monthly expenses from V.P. Retirement Center were 
$2,430.00, $60.00  for her church, and $150.00 for prescription 
medications.  

In a July 2009 written submission the appellant noted that her 
monthly income from social security was $1197.00, her pension 
from the Veteran's company was $413.00, her state pension was 
$500.00, and that her children give her $1,000.  Her monthly 
expenses for V.P. Retirement Center were $2,425.00, $60.00 for 
her church, $237.00 for private and Medicare health insurance, 
and $192.00 for prescription medications.  

The appellant reported that she had no dependents in various 
written submissions to the RO.  

The appellant filed her claim for nonservice-connected death 
pension benefits in February 2008.  Therefore, the Board must 
calculate her family income for the year 2008.  See 38 C.F.R. § 
3.271(a).  Therefore, the Veteran or the appellant's medical 
expenses paid by the appellant in 2007 are not relevant to the 
determination of her income for 2008 or 2009.  Id.  

Basic entitlement to such pension exists if, among other things, 
the appellant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1541(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as published in VA regulations.  38 C.F.R. § 
3.21.

Effective December 1, 2008, the MAPR for an otherwise eligible 
claimant, without a dependent child, was $7,933.  Id.  Effective 
December 1, 2009, the MAPR for an otherwise eligible claimant, 
without a dependent child, was again $7,933.  See Improved Death 
Pension Rate Table, http://www.vba.va.gov/bln/21/Rates/pen02.htm 
(last visited July 8, 2010).

The Board notes that the appellant reported that her Social 
Security income was $526.00 per month and retirement income was 
$481.00 per month in February 2008.  In August 2008, she reported 
Social Security income of $1126.00 and retirement and pension 
income of $408.00 and $490.00 per month, respectively.  

Thus, in 2008, the appellant had $7,049.00 in income from January 
1 to July 31, and from August 1, 2008 to December 31, 2008, she 
had $10,120.00 in income.  The Board finds that her income for 
2008 was $17,169.00.  

For 2009, using the lower monetary amounts reported in February 
2009, the lowest possible reported income was $24,804.  

38 C.F.R. § 3.272(h) notes that burial exclusions from income may 
be deducted only for the 12-month annualization period in which 
they were paid.  The appellant reported pre-paying funeral costs 
in 2005, but in an August 2008 written submission claims that she 
reimbursed her son the $960.00 he paid for the Veteran's 
headstone The Board finds that a burial-cost exclusion from 
income of $960.00 is warranted for 2008, however because the 
funeral costs paid in 2005 were not during 2008, they cannot be 
deducted from the appellant's 2008 income.  The appellant did not 
report any expenses which she paid related to the Veteran's last 
illness.  See 38 C.F.R. § 3.272(h).  

As noted above, only paid and unreimbursed medical expenses in 
excess of 5 percent of the MAPR may be excluded from countable 
income.  Thus, from December 1, 2008 and 2009, expenses in excess 
of $396.00 may be excluded from income.  

For 2008, at most, the appellant reported that she paid $150.00 
for prescription medications per month, and that her Medicare and 
supplemental miscellaneous personal care costs were $209.00 per 
month.  Again no proof of payment of these costs was submitted by 
the appellant and supplemental personal costs are not 
unreimbursed medical expenses for purposes of 38 C.F.R. § 
3.272(g), but accepting that these costs were actually paid by 
the appellant, the Board finds that no more than $4308.00 may be 
excluded from income for 2008 for such.  

For 2009, at most, the appellant reported that she paid $192.00 
for prescription medications per month, and that her insurance 
costs were $237.00 per month.  Thus, in 2009 the appellant 
reported $5,148.00 in medical costs, and, accepting that these 
medical costs were actually paid by the appellant, the Board 
finds that no more than $5,148.00 may be excluded from income in 
2009 for such.  

Payments to a retirement home are not listed in the exclusions 
from countable income in 38 C.F.R. § 3.272.  An October 2008 
document notes that the RO contacted the V.P. Retirement Center 
and was informed that the appellant is a resident of the Center 
and does not receive nursing care.  Thus, the appellant's 
payments to the V.P. Retirement Center cannot be excluded from 
her countable income for 2008 or 2009 as medical expenses.  38 
C.F.R. § 3.272(g). 
 
The Board calculates her countable income for 2008 ($17,169.00 
minus $5268.00) as $11,901; this amount exceeds the MAPR of 
$7,933, effective December 2008.  

The Board calculates her countable income for 2009 ($24,804 minus 
$5,148.00) as $19,656; this amount exceeds the MAPR of $7,933, 
effective December 2009.  

Therefore, during the entire length of the appeal, the 
appellant's income has exceeded the limits set by law for the 
grant of pension benefits.  

The Board is sympathetic to the appellant's financial situation, 
however the Board is bound by the law and regulations in effect.  
Because the claimant's income exceeds the amount authorized by 
governing statutory or regulatory authority, the Board may not 
award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 
50 (1998) (citing Office of Personnel Management v. Richmond, 496 
U.S. 414, 424 (1990) (payment of money from the [Federal] 
Treasury "must be authorized by a statute")).  

Accordingly, the Board concludes that the criteria for 
entitlement to nonservice- connected death pension benefits have 
not been met.


ORDER

Entitlement to death pension benefits is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


